Exhibit 10.3

EXECUTION COPY

OMNIBUS AMENDMENT NO. 1

THIS OMNIBUS AMENDMENT NO. 1, dated as of October 20, 2008 (this “Omnibus
Amendment”), by and among NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION (the
“Seller”), NAVISTAR FINANCIAL 2006-BOA OWNER TRUST (the “Issuer”) and THE BANK
OF NEW YORK MELLON, not in its individual capacity, but solely as Indenture
Trustee (the “Indenture Trustee”), and consented to and acknowledged by NAVISTAR
FINANCIAL CORPORATION (the “Servicer”), BANK OF AMERICA, N.A. (the “Agent”),
KITTY HAWK FUNDING CORPORATION (the “Conduit Investor”), and BANK OF AMERICA,
N.A. (the “Swap Counterparty”).

RECITALS:

WHEREAS, the Seller and the Issuer are party to that certain Pooling Agreement,
dated as of February 27, 2006 (the “Pooling Agreement”).

WHEREAS, the Issuer and the Indenture Trustee are party to that certain
Indenture, dated as of February 27, 2006 (the “Indenture”).

WHEREAS, the Issuer desires to redeem the Class B Notes and the Class C Notes
issued by the Issuer pursuant to the Indenture;

WHEREAS, on October 17, 2008, the Seller made a capital contribution to the
Issuer in the amount of $18,132,552.23 (the “Capital Contribution”) and the
Issuer shall deposit the Capital Contribution into the Note Distribution
Account;

WHEREAS, the parties hereto wish to amend the Pooling Agreement in certain
respects pursuant to Section 5.01(b) thereof;

WHEREAS, the parties hereto wish to amend the Indenture in certain respects
pursuant to Section 9.2(a) thereof; and

WHEREAS, the Conduit Investor is the owner of all of the outstanding Class A
Notes, Class B Notes and Class C Notes.

NOW, THEREFORE, intending to be bound, the parties hereto agree as follows:

 

ARTICLE I DEFINITIONS.

SECTION 1.01 Definitions. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Pooling Agreement and the
Indenture, as applicable.

 

ARTICLE II AMENDMENT TO POOLING AGREEMENT

SECTION 2.01 Amendment to Appendix A. The following definition in Appendix A to
the Pooling Agreement is hereby amended and restated in its entirety to read as
follows:

 

1



--------------------------------------------------------------------------------

Target Overcollateralization Amount: For any Distribution Date, an amount equal
to the greater of: (a) $31,000,000.00, and (b) 10.125% of the sum of (1) the
Aggregate Receivables Balance as of the close of business on the last day of the
related Monthly Period and (2) the aggregate Starting Receivables Balance of all
Receivables added to the Trust since the last day of the prior Monthly Period.

 

ARTICLE III AMENDMENT TO INDENTURE

SECTION 3.01 Amendment to Section 8.2(d)(ii) of the Indenture.
Section 8.2(d)(ii) of the Indenture is hereby deleted in its entirety and
replaced with the following:

“(ii) the Principal Payment Amount shall be applied on each Distribution Date to
reduce the Outstanding Amount of the Class A Notes;”

SECTION 3.02 Amendment to Section 8.2(d)(v) of the Indenture. Section 8.2(d)(v)
of the Indenture is hereby deleted in its entirety and replaced with the
following:

“(v) [Reserved.]

SECTION 3.03 Amendment to Article X of the Indenture. A new Section 10.4 shall
be added to the Indenture as follows:

“Section 10.4 Redemption of Class B Notes and Class C Notes.

(a) Notwithstanding any other provision of this Indenture, including the other
sections of this Article X, on October 20, 2008, the Issuer shall redeem the
Class B Notes and the Class C Notes. The redemption price for the Class B Notes
and the Class C Notes to be redeemed on that date shall be equal to the
Outstanding Amount thereof, together with all accrued and unpaid interest
thereon and fees with respect thereto as of such date (the “Special Redemption
Price”). On or prior to October 20, 2008, the Issuer shall deposit
$10,755,120.86 into the Note Distribution Account for the redemption of the
Class B Notes and $7,377,431.37 for the redemption of the Class C Notes, and,
notwithstanding Section 8.2 of the Indenture or any other provision of the
Indenture to the contrary, on October 20, 2008, the Indenture Trustee shall
distribute such funds to the Agent on behalf of the Holders of such Notes in
redemption of the Class B Notes and the Class C Notes. If it is subsequently
determined that the amount of such distribution was less than the Special
Redemption Price, such shortfall shall be deemed to be Class B Noteholders’
Interest Distributable Amount and interest on the Class B Notes, or Class C
Noteholders’ Interest Distributable Amount and interest on the Class C Notes, as
applicable, and shall be paid on the November 2008 Distribution Date in
accordance with the terms of the Indenture. If it is subsequently determined
that the amount of such distribution was more than the Special Redemption Price,
such excess shall be deducted from the Class A Noteholders’ Interest
Distributable Amount and interest on the Class A Notes with respect to the
November 2008 Distribution Date.

(b) As of October 20, 2008, the Class B Notes and the Class C Notes shall cease
to be Outstanding for purposes of this Indenture and shall thereafter represent
only the

 

2



--------------------------------------------------------------------------------

right to receive the applicable Special Redemption Price and (unless the Issuer
shall default in the payment in full of such Special Redemption Price) no
interest shall accrue on such Special Redemption Price for any period after the
date to which accrued interest is calculated for purposes of calculating such
Special Redemption Price.

(c) The Agent shall surrender the Class B Notes and the Class C Notes to the
Issuer at the Corporate Trust Office of the Indenture Trustee upon receipt of
the Special Redemption Price therefor, respectively, and, upon payment of the
Special Redemption Price for such Notes, the Indenture Trustee is hereby
instructed to mark such Notes as paid-in-full and cancelled.”

 

ARTICLE IV MISCELLANEOUS PROVISIONS.

SECTION 4.01 Conditions to Effectiveness. This Amendment shall become effective
upon execution and delivery of this Amendment by each of the parties hereto.

SECTION 4.02 Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original, and all of which
taken together shall constitute one and the same agreement.

SECTION 4.03 Governing Law. This Amendment shall be construed in accordance with
the laws of the State of Illinois, without reference to its conflict of law
provisions, except that the obligations, rights and remedies of the Indenture
Trustee hereunder shall be determined in accordance with the internal laws of
the State of New York, without reference to its conflict of law provisions.

SECTION 4.04 Effect of Headings. The section headings herein are for convenience
only and shall not affect the construction hereof.

SECTION 4.05 Authorization. By their execution of this Amendment, the Conduit
Investor, the Seller, as Certificateholder, and the Servicer, as applicable,
hereby authorize and direct the Owner Trustee and Indenture Trustee, as
applicable, to execute this Amendment, as well as any other documents
contemplated hereby.

SECTION 4.06 Notice of Omnibus Amendment. Each of the Seller, as
Certificateholder, the Agent and the Conduit Investor, as Noteholder,
acknowledge and agree that executing this Omnibus Amendment satisfies the notice
requirements of Section 5.01(c) and (d) of the Pooling Agreement, Section 9.2(d)
of the Indenture and Section 2(a)(i)(U) of the Administration Agreement.

SECTION 4.07 Representations and Warranties. The Servicer hereby represents and
warrants to the Agent that, after giving effect to this Omnibus Amendment, no
potential Event of Default or Event of Default has occurred and is now
continuing.

 

3



--------------------------------------------------------------------------------

SECTION 4.08 Limitation of Liability. Notwithstanding anything contained herein
to the contrary, this Omnibus Amendment has been executed by Deutsche Bank Trust
Company Delaware not in its individual capacity but solely in its capacity as
Owner Trustee and in no event shall Deutsche Bank Trust Company Delaware in its
individual capacity or, except as expressly provided in the Trust Agreement, as
Owner Trustee of the Issuer have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or in any of the certificates, notices or agreements delivered pursuant hereto,
as to all of which recourse shall be had solely to the assets of the Issuer. For
all purposes of this Omnibus Amendment, in the performance of its duties or
obligations hereunder, or in the performance of any duties or obligations of the
Issuer hereunder, the Owner Trustee shall be subject to, and entitled to the
benefits of, the terms and provisions of Article VI of the Trust Agreement.

*     *     *     *     *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Omnibus Amendment No. 1 to be
duly executed by their respective officers as of the day and year first above
written.

 

NAVISTAR FINANCIAL RETAIL

RECEIVABLES CORPORATION,

as Seller and Certificateholder

By:   /s/ John V. Mulvaney, Sr.

Name:   John V. Mulvaney, Sr. Title:  

Vice President, Chief Financial

Officer and Treasurer

NAVISTAR FINANCIAL 2006-BOA

OWNER TRUST

By: DEUTSCHE BANK TRUST

COMPANY DELAWARE, not in its

individual capacity but solely as Owner

Trustee

By:   /s/ Michele HY Voon

Name:   Michele HY Voon Title:   Attorney-in-fact

By:   /s/ Susan Barstock

Name:   Susan Barstock Title:   Attorney-in-fact

THE BANK OF NEW YORK MELLON,

not in its individual capacity but solely as

Indenture Trustee

By:   /s/ Michael Burack

Name:   Michael Burack Title:   Assistant Treasurer

 

5



--------------------------------------------------------------------------------

The undersigned each hereby consent to and acknowledge this Omnibus Amendment
No. 1:

 

NAVISTAR FINANCIAL CORPORATION,

as Servicer

By:   /s/ John V. Mulvaney, Sr.

Name:   John V. Mulvaney, Sr. Title:  

Vice President, Chief Financial Officer

and Treasurer

 

6



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Agent, as Administrator under the

Note Purchase Agreement, Class A

Alternate Investor, Class B Alternate

Investor and Class C Alternate Investor

By:   /s/ Willem Van Beek

Name:   Willem Van Beek Title:   Principal

KITTY HAWK FUNDING CORPORATION, as Conduit Investor By:   /s/ Philip A. Martone

Name:   Philip A. Martone Title:   Vice President

BANK OF AMERICA, N.A.,

as Swap Counterparty

By:   /s/ Chas McDonell

Name:   Chas McDonell Title:   Senior Vice President

 

7